DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendment filed 09 January 2020, in which claims 1-42 and 54-80 were canceled and claims 45-47, 49, and 51-53 were amended, has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 15/487,018, 14/430,074, PCT/US2013/061002, 61/822,113, and 61/703,383, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The line of sight of the operator is approximately 45-55 inches from the ground surface (claim 45) is not supported by the prior-filed applications. Accordingly, claim 45 is not entitled to the benefit of the prior application.  Applicant may remove this content from the claims, or change the current application priority status to a continuation-in-part.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “372” has been used to designate both upper control arm and lower control arm in Figure 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not relevant to Applicant’s claimed subject matter.  The tunnel member and cargo portion form no part of Applicant’s claimed invention, and the abstract does not mention the cooling assembly.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Examiner suggests updating paragraph 0001 with the patent numbers associated with the listed patent applications, and changing “engine 602” to --engine 604-- (paragraph 00150).  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 43-53 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-21 of copending Application No. 16/528,051 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 45 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism because the claimed invention is directed to non-statutory subject matter.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 45 positively recites the operator.  Applicant may be able to overcome this rejection by claiming the operator more functionally, such as with the phrase “configured to”, or by removing “the operator” altogether from the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Also, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The line of sight of the operator is approximately 45-55 inches from the ground surface is not supported by the original disclosure of the prior-filed applications to which the current application claims priority.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the longitudinal direction" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a longitudinal direction--.
Claim 50 recites the limitation "the air" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --air--, or by changing the dependency of the claim.
Claim 50 recites the limitation "the approach angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read –an approach angle--, or by changing the dependency of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 43 and 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tokuhara (US 7,475,750).  Tokuhara discloses a utility vehicle (tractor #A), comprising:
a frame (#1) having a front section, a midsection, and a rear section (front, middle, and rear sections can be seen in figure 1), the frame defining a cab (including driving portion #3) rearward of the front section (figure 1)
a plurality of ground engaging members (wheels #6, 8) operably coupled to the frame (#1) and configured for use on a ground surface (has the ability to so perform; figure 1; column 2, lines 54-58)
a plurality of body panels including a hood (upper body #31), a first side panel (left half forming member #32), and a second side panel (right half forming member #33) coupled to the front section of the frame (#1; figure 6; column 4, lines 3-10)
an engine (#13) supported by the frame (#1) and operably coupled to the ground engaging members (#6, 8; figures 1, 2; column 2, line 66-column 3, line 7; column 11, line 63-column 12, line 4)
a cooling assembly (including radiator support body #14, radiator #15, shroud 18, cooling fan #19) fluidly coupled to the engine (#13) and supported on a top surface of the front section of the frame (#1; figures 1, 2), the cooling assembly being angled (approximately 90 degrees) relative to the longitudinal direction (direction along longitudinally extending members #1a) and spaced apart from a line of sight extending from the cab (#; figures 1, 2)
a steering assembly (including steering column #166, steering support base #72, steering post #93, steering handle #169, steering handle support shaft #168) and at least a portion of the cooling assembly (including radiator support body #14, radiator #15, shroud 18, cooling fan #19) is positioned above the steering assembly (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 45-48 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokuhara (US 7,475,750).  While Tokuhara does not specifically disclose a front suspension assembly, use of a suspension assembly is exceedingly old and well known in the art, and modifying Tokuhara to include a front suspension assembly between the wheel/axle and the frame would result in at least a portion of the cooling assembly being positioned above the front suspension assembly (figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the utility vehicle of Tokuhara to include a front suspension assembly, as claimed, for the predictable result of providing better handling and comfort for the vehicle occupant.  While Tokuhara does not specifically disclose dimensions associated with a line of sight, distance of cooling assembly from the ground, or approach angle of air entering the cooling assembly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the utility vehicle of Tokuhara to include the specified ranges and values, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 49-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokuhara (US 7,475,750) in view of Surridge (US 6,202,777).  Tokuhara discloses wherein the cooling assembly includes at least one radiator (#15) and at least one fan (#19), wherein the radiator includes a front surface to receive the air at the approach angle (figures 1, 2, 13), and wherein the front surface of the radiator is proximate the hood (#31; figure 1).  Tokuhara does not disclose at least one auxiliary heat exchanger.  Surridge teaches a utility vehicle (#10) comprising a cooling assembly (#54), wherein the cooling assembly includes at least one radiator (#58), at least one fan (#62), and at least one auxiliary .

Claims 43-48, 52, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lachapelle et al. (US 2004/0124028) in view of Tokuhara (US 7,475,750).  Lachapelle et al. discloses a utility vehicle (ATV #16), comprising:
a frame (#14) having a front section, a midsection, and a rear section (front, middle, and rear sections can be seen in figure 1), the frame defining a cab (middle section including seat #68 and handlebars #66) rearward of the front section (figure 1)
a plurality of ground engaging members (wheels #62, 64) operably coupled to the frame (#14) and configured for use on a ground surface (has the ability to so perform; figure 1; paragraph 0027)
an engine (#18) supported by the frame (#14) and operably coupled to the ground engaging members (#62, 64; paragraphs 0011, 0012, 0027, 0030, 0041; Abstract; claim 1)
a cooling assembly (coolant system #12) fluidly coupled to the engine (#18; paragraphs 0031-0036) and supported on a top surface of the front section of the frame (#14), the cooling assembly being angled relative to the longitudinal direction and spaced apart from a line of sight extending from the cab (figures 1-8, 11)
wherein the engine (#18) is coupled to the midsection of the frame (#14) and is spaced apart from the cooling assembly (#12; figures 3, 9, 10)
a front suspension assembly (at least suspension strut and arm seen in figures 1, 2, 5, 6, 8), and at least a portion of the cooling assembly (#12) is positioned above the front suspension assembly (figures 1, 2, 5, 6, 8)
a steering assembly (including handlebars #66 and steering column; figures 1, 10) and at least a portion of the cooling assembly (#12) is positioned above the steering assembly (figures 1, 10).
While Lachapelle et al. does not specifically disclose dimensions associated with a line of sight, distance of cooling assembly from the ground, or approach angle of air entering the cooling assembly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the utility vehicle of Lachapelle et al. to include the specified ranges and values, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Lachapelle et al. discloses a body (#70) including a hood coupled to the front section of the frame (#14; paragraph 0027; figures 1, 2), but does not disclose a plurality of body panels including a hood, a first side panel, and a second side panel coupled to the front section of the frame.  Tokuhara teaches a utility vehicle (tractor #A), as set forth above, comprising a frame (#1) having a front section, a midsection, and a rear section (front, middle, and rear sections can be seen in figure 1), and a plurality of body panels including a hood (upper body #31), a first side panel (left half forming member #32), and a second side panel (right half forming member #33) coupled to the front section of the frame (#1; figure 6; column 4, lines 3-10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the first and second side panels as taught by Tokuhara, to improve the utility vehicle of Lachapelle et al., for the predictable result of covering side portions of the cooling assembly, thus preventing damage and prolonging life of the cooling assembly.

Claims 49-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lachapelle et al. (US 2004/0124028) in view of Tokuhara (US 7,475,750), further in view of in view of Surridge (US 6,202,777).  Lachapelle et al. discloses wherein the cooling assembly (#12) includes at least one radiator (#10) and at least one fan (fan may be provided, paragraph 0049), wherein the radiator .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses vehicles with cooling assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616